Exhibit 10.3

COGNIZANT TECHNOLOGY SOLUTIONS CORPORATION

RESTRICTED STOCK UNIT AWARD AGREEMENT

TIME-BASED VESTING

RECITALS

A. The Corporation has implemented the Plan for the purpose of providing
eligible persons in the Corporation’s service with the opportunity to
participate in one or more cash or equity incentive compensation programs
designed to encourage them to continue their service relationship with the
Corporation.

B. Participant is to render valuable services to the Corporation (or a Parent or
Subsidiary), and this Restricted Stock Unit Award Agreement (this “Agreement”)
is executed pursuant to, and is intended to carry out the purposes of, the Plan
in connection with the Corporation’s issuance of shares of Common Stock to
Participant under the Stock Issuance Program.

C. All capitalized terms in this Agreement shall have the meaning assigned to
them in this Agreement, the Notice of Award of Restricted Stock Units (the
“Award Notice”) or in the Plan.

NOW, THEREFORE, it is hereby agreed as follows:

1. Grant of Restricted Stock Units. The Corporation hereby awards to the
Participant, as of the Award Date, Restricted Stock Units under the Plan. The
name of the Participant, the Award Date, the number of shares of Common Stock
underlying the awarded Restricted Stock Units and the applicable vesting
requirements for those units and the underlying Shares are set forth in the
Award Notice. The remaining terms and conditions governing the Award shall be as
set forth in this Agreement and the Plan.

2. Limited Transferability. Prior to the actual issuance of the Shares which
vest hereunder, Participant may not transfer any interest in the restricted
stock units subject to the Award or the underlying Shares or pledge or otherwise
hedge the sale of those units or Shares, including (without limitation) any
short sale or any acquisition or disposition of any put or call option or other
instrument tied to the value of those Shares. However, any Shares which vest
hereunder but otherwise remain unissued at the time of Participant’s death may
be transferred pursuant to the provisions of Participant’s will or the laws of
inheritance or to Participant’s designated beneficiary or beneficiaries of this
Award. Participant may also direct the Corporation to record the ownership of
any Shares which in fact vest and become issuable hereunder in the name of a
revocable living trust established for the exclusive benefit of Participant or
Participant and his or her spouse. Participant may make such a beneficiary
designation or ownership directive at any time by filing the appropriate form
with the Plan Administrator or its designee.



--------------------------------------------------------------------------------

3. Cessation of Service. Except to the extent otherwise provided in Paragraph 5
below, should Participant cease Service for any reason prior to vesting in one
or more Shares subject to this Award, then the Award shall be immediately
cancelled with respect to those unvested Shares, and the number of restricted
stock units shall be reduced accordingly. Participant shall thereupon cease to
have any right or entitlement to receive any Shares under those cancelled units.

4. Dividend Equivalents. Should any dividend or other distribution payable other
than in shares of Common Stock, whether regular or extraordinary, be declared
and paid on the Corporation’s outstanding Common Stock in one or more calendar
years during which Shares remain subject to this Award (i.e., those Shares are
not otherwise issued and outstanding for purposes of entitlement to the dividend
or distribution), then a special book account shall be established for
Participant and credited with a phantom dividend equivalent to the actual
dividend or distribution which would have been paid on those Shares had they
been issued and outstanding and entitled to that dividend or distribution. As
the Shares vest hereunder, the phantom dividend equivalents credited to those
Shares in the book account shall concurrently vest and shall be distributed to
Participant (in cash or such other form as the Plan Administrator may deem
appropriate in its sole discretion) at the same time the vested Shares to which
those phantom dividend equivalents relate are issued. However, each such
distribution shall be subject to the Corporation’s collection of the Withholding
Taxes applicable to that distribution.

5. Change in Control. The effect of a Change in Control of a Corporation on this
Award shall be governed by Article Three, Section II (A) and (B) of the Plan.

6. Adjustment in Shares. Should any change identified in Article One, Section
V(G) of the Plan be made to the Common Stock then the equitable adjustments
identified in such section shall be made by the Plan Administrator to this Award
in order to reflect such change and thereby prevent a dilution or enlargement of
benefits hereunder. In making such equitable adjustments, the Plan Administrator
shall take into account any amounts credited to Participant’s book account under
Paragraph 4 in connection with the transaction, and the determination of the
Plan Administrator shall be final, binding and conclusive. In the event of any
Change in Control transaction, the adjustment provisions of Paragraph 5 shall be
controlling.

7. Issuance or Distribution of Shares or Other Vested Amounts.

(a) As soon as administratively practicable following each date one or more
Shares vest in accordance with the provisions of this Agreement, the Corporation
shall issue to or on behalf of the Participant a certificate (which may be in
electronic form) for the shares of Common Stock which vest on that date under
the Award, subject to the Corporation’s collection of the applicable Withholding
Taxes, Foreign Taxes, Employer Issuance Taxes and the Employer Issuance NIC. The
Corporation shall collect those taxes in accordance with Article Three, Section
III of the Plan. For purposes of this Agreement, the term “Withholding Taxes”
shall mean the federal, state and local income taxes and the employee portion of
the federal, state and local employment taxes required to be withheld by the
Corporation in connection with the issuance of the shares of Common Stock which
vest under the Award and any phantom dividend equivalents distributed with
respect to those shares.



--------------------------------------------------------------------------------

(b) Participant shall pay any taxes or other amounts that are required by the
laws of a jurisdiction in which Participant is subject to taxation to be paid by
the Corporation (or any Parent or Subsidiary employing such Participant) with
respect to the grant, vesting or settlement of this Award or the issuance of
shares of Common Stock thereunder, to the extent those taxes or other amounts
are permitted to be passed through to the Participant under applicable law.
Until such time as the Corporation provides the Participant with written or
electronic notice to the contrary, such taxes or other amounts shall be
collected through the Share Withholding Method. Participant shall enter into
such additional agreements as may be required by the Corporation (or the Parent
or Subsidiary employing Participant) to effect the transfer of those taxes or
payments from the Corporation (or the Parent or Subsidiary employing
Participant) to the Participant.

(c) Except as otherwise provided in Paragraph 5, the settlement of all
Restricted Stock Units which vest under the Award shall be made solely in shares
of Common Stock. In no event, however, shall any fractional shares be issued.
Accordingly, the total number of shares of Common Stock to be issued at the
time(s) the Award vests shall, to the extent necessary, be rounded down to the
next whole share in order to avoid the issuance of a fractional share, and the
number of shares of Common Stock to be issued on the final vesting date of the
Vesting Schedule shall equal the number of Shares granted, minus the whole
number of shares of Common Stock issued on prior vesting dates.

8. Deferred Issuance Date.

(a) It is the intention of the parties that the provisions of this Agreement
comply with the requirements of the short-term deferral exception of
Section 409A of the Code and Treasury Regulations Section 1.409A-1(b)(4).
Accordingly, to the extent there is any ambiguity as to whether one or more
provisions of this Agreement would otherwise contravene the requirements or
limitations of Code Section 409A applicable to such short-term deferral
exception, then those provisions shall be interpreted and applied in a manner
that does not result in a violation of the requirements or limitations of Code
Section 409A and the Treasury Regulations thereunder that apply to such
exception.

(b) If and to the extent this Agreement may be deemed to create an arrangement
subject to the requirements of Section 409A, then no Shares or other amounts
which become issuable or distributable by reason of Participant’s cessation of
Service shall actually be issued or distributed to Participant prior to the
earlier of (i) the first day of the seventh (7th) month following the date of
his or her Separation from Service due to such cessation of Service or (ii) the
date of Participant’s death, if Participant is deemed at the time of such
Separation from Service to be a specified employee under Section 1.409A-1(i) of
the Treasury Regulations issued under Code Section 409A, as determined by the
Plan Administrator in accordance with consistent and uniform standards applied
to all other Code Section 409A arrangements of the Corporation, and such delayed
commencement is otherwise required in order to avoid a prohibited distribution
under Code Section 409A(a)(2). The deferred Shares or other distributable amount
shall be issued or distributed in a lump sum on the first day of the seventh
(7th) month following the date of Participant’s Separation from Service or, if
earlier, the first day of the month immediately following the date the
Corporation receives proof of Participant’s death.



--------------------------------------------------------------------------------

9. Compliance with Laws and Regulations. The issuance of shares of Common Stock
pursuant to the Award shall be subject to compliance by the Corporation and
Participant with all applicable requirements of law relating thereto and with
all applicable regulations of any Stock Exchange on which the Common Stock may
be listed for trading at the time of such issuance.

10. Notices. Any notice required to be given or delivered to the Corporation
under the terms of this Agreement shall be delivered electronically through the
procedure set forth on the website maintained by the Corporation-designated
brokerage firm for awards under the Plan or in writing and addressed to the
Corporation at its principal corporate offices. Any notice required to be given
or delivered to Participant shall be delivered electronically or in writing
addressed to Participant at the most recent address on file with the Corporation
for the Participant. All notices shall be deemed effective upon personal or
electronic delivery or upon deposit in the U.S. mail, postage prepaid and
properly addressed to the party to be notified.

11. Successors and Assigns. Except to the extent otherwise provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the Corporation and its successors and assigns and Participant,
Participant’s assigns, the legal representatives, heirs and legatees of
Participant’s estate and any beneficiaries of the Award designated by
Participant.

12. Construction. This Agreement and the Award evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan. All decisions of the Plan Administrator with respect to
any question or issue arising under the Plan or this Agreement shall be
conclusive and binding on all persons having an interest in the Award.

13. Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of New Jersey without
resort to that State’s conflict-of-laws rules.